Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 1 of 26 Pageid#: 490




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION


 JESSICA EWING,                                )
                                               )
       Petitioner,                             )     Case No. 7:19CV00702
                                               )
 v.                                            )            OPINION
                                               )
 HAROLD W. CLARKE,                             )     By: James P. Jones
                                               )     United States District Judge
       Respondent.                             )


      Jessica Ewing, Pro Se Petitioner; Leah A. Darron, Senior Assistant Attorney
 General, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Respondent.

       Jessica Ewing, a Virginia inmate proceeding pro se, brings this petition for

 habeas corpus pursuant to 28 U.S.C. § 2254, challenging her 2015 conviction for

 first-degree murder. The respondent has filed a Motion to Dismiss, to which Ewing

 has responded. Upon review of the record and pleadings, I find that Ewing has

 procedurally defaulted three of her claims. On the remaining two claims, alleging

 ineffective assistance of counsel, I find that Ewing has failed to show that the state

 court’s decision was contrary to or an unreasonable application of clearly established

 federal law, nor has she shown that the decision was based on an unreasonable

 determination of the facts. Accordingly, I will grant the respondent’s motion.
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 2 of 26 Pageid#: 491




                                             I.

        On July 22, 2014, a Montgomery County Circuit Court grand jury indicted

 Ewing for first-degree murder in violation of Virginia Code § 18.2-32 and

 concealing a dead body in violation of Virginia Code § 18.2-323.02. On February

 12, 2015, Ewing pled guilty to concealing a dead body and entered an Alford plea to

 the first-degree murder, both without benefit of a plea agreement.1

        Following consideration of a presentence report, victim impact statements,

 and a full day of testimony at a sentencing hearing on June 1, 2015, the trial court

 imposed an above-guideline sentence of eighty years for first-degree murder, with

 thirty-five years suspended, and five years for concealing a dead body, all of which

 the court suspended. She was also ordered placed on a period of twenty years

 supervised probation upon her release from incarceration. The court entered its

 judgment on June 8, 2015. Ewing filed a motion for reconsideration of her sentence,

 seeking to reduce her active prison time from forty-five years to thirty years (eleven

 months shy of the guideline midpoint). After hearing evidence and argument from

 counsel, the court denied the motion for reconsideration on August 10, 2015.




        1
          An Alford plea is one in which a defendant maintains her innocence, but chooses
 to plead guilty because the evidence is sufficient to support a conviction and she does not
 wish to risk going to trial; the Supreme Court upheld such pleas as constitutionally
 permissible, if knowingly and voluntarily made and supported by substantial evidence.
 North Carolina v. Alford, 400 U.S. 25, 31 (1970).
                                             2
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 3 of 26 Pageid#: 492




       Ewing appealed to the Court of Appeals of Virginia. Defense counsel filed

 the Petition for Appeal along with a Motion to Withdraw, pursuant to Anders v.

 California, 386 U.S. 738, 744 (1967), raising as the sole issue that the trial court

 abused its discretion in denying the motion for reconsideration of sentence. In her

 pro se supplemental petition, Ewing additionally argued that the trial court erred by

 (1) considering a text message she sent and journal entries, (2) not allowing more

 time for testimony of character witnesses, and (3) failing to transfer venue out of

 Montgomery County. The appellate court “determined the case to be wholly

 frivolous” and denied the appeal. Ewing v. Commonwealth, No. 1352-15-3, slip op.

 at 1 (Va. Ct. App. May 4, 2016). Ewing did not appeal to the Supreme Court of

 Virginia.

       On April 28, 2017, Ewing filed a Petition for a Writ of Habeas Corpus in the

 Montgomery County Circuit Court, alleging that her trial counsel provided

 ineffective assistance of counsel in giving her unreasonable advice that resulted in

 her entering an Alford plea and in failing to advise her of the elements of the offense,

 lesser included offenses, available defenses, likelihood of conviction of a lesser

 included offense, and the different sentence ranges applicable to lesser offenses. The

 court found that Ewing’s habeas allegations contradicted her representations to the

 court at the time of the plea hearing and dismissed the petition under Anderson v.

 Warden of Powhatan Correctional Center, 281 S.E.2d 885, 888 (Va. 1981). The


                                            3
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 4 of 26 Pageid#: 493




 Supreme Court of Virginia refused her appeal on September 9, 2019, finding “no

 reversible error in the judgment complained of.” Ewing v. Clarke, No. 190342 (Va.

 Sept. 9, 2019).

       On October 14, 2019,2 Ewing filed the current petition by depositing it in the

 prison mailroom to be mailed to the court. She raises the following claims in her

 petition:

              (1) Due to unreasonable (i.e., inadequate, incomplete,
                 and/or overly optimistic) advice from counsel, Ewing
                 entered an ill-advised Alford plea “straight up” to first
                 degree murder. But for counsel’s unreasonable advice,
                 Ewing would have entered a plea of not guilty and
                 insisted on going to trial.

               (2) Counsel failed to fully advise Ewing regarding the
                  elements and available defenses to first-degree murder,
                  the strengths and weaknesses of those defenses, the
                  likelihood of conviction for lesser included offenses of
                  either second-degree murder or manslaughter, and the
                  resulting impact on the overall sentence. But for
                  counsel’s unreasonable advice, Ewing would have
                  entered a plea of not guilty and insisted on going to
                  trial.

               (3) Counsel failed to subpoena key witnesses for the
                  sentencing hearing.

               (4) Counsel failed to [move] for a change in venue due to
                  the petitioner’s heavily publicized case.



       2
         Respondent contends that Ewing mailed the petition on October 16, 2019. For
 reasons discussed later herein, I find that Ewing delivered the petition to the mailroom on
 October 14.
                                             4
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 5 of 26 Pageid#: 494




              (5) Violation of Due Process and abuse of judicial
                 discretion from the denial of reconsideration.

 Pet. Attach. 1-5, ECF No. 1-1.

                                          II.

       As amended by the Antiterrorism and Effective Death Penalty Act (AEDPA),

 federal statutes require state prisoners to meet several procedural requirements

 before a federal court may grant federal habeas relief. These requirements promote

 the interests of finality, comity, and federalism. Coleman v. Thompson, 501 U.S.

 722, 746 (1991). First, the petitioner must file her claim timely, generally within

 one year from the date on which the state court judgment became final. 28 U.S.C. §

 2244(d)(1)(A). Next, she must exhaust her state court remedies before filing in

 federal court. 28 U.S.C. § 2254(b)(1)(A). Closely related to exhaustion is the

 doctrine of procedural default. Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

 I will address each of these procedural requirements in turn.

       A. Timeliness.

       As applicable to this case, 28 U.S.C. § 2244(d)(1)(A) requires a petition for

 habeas corpus to be filed within one year from “the date on which the judgment

 became final by the conclusion of direct review or the expiration of the time for

 seeking such review.” Id. The statute further states:

              The time during which a properly filed application for
              State post-conviction or other collateral review with
              respect to the pertinent judgment or claim is pending shall
                                          5
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 6 of 26 Pageid#: 495




               not be counted toward any period of limitation under this
               subsection.

 28 U.S.C. § 2244(d)(2).

        Under § 2244(d)(1)(A), Ewing’s conviction became final on June 3, 2016,

 when her time to appeal to the Supreme Court of Virginia expired.3 She had one

 year from that date, or 365 days, to file her federal habeas petition. However, the

 time during which a properly filed state habeas proceeding was pending does not

 count towards the one-year limitation, according to § 2244(d)(2). Ewing properly

 filed her state habeas petition on April 28, 2017,4 329 days after her conviction

 became final. At that time, the clock stopped on the one-year statute of limitations,

 with thirty-six days remaining, and the statute remained tolled so long as the state

 habeas was pending. Carey v. Saffold, 536 U.S. 214, 220 (2002). State post-

 conviction review ended on September 9, 2019, when the Supreme Court of

 Virginia, the state’s highest court, denied review. Lawrence v. Florida, 549 U.S.

 327, 332 (2007).      Once the state habeas review ended, the federal statute of


        3
         A notice of appeal to the Supreme Court of Virginia must be filed within thirty
 days from entry of judgment by the Court of Appeals of Virginia. R. Sup. Ct. Va. 5:14(a).
 The Court of Appeals of Virginia entered its order on May 4, 2016; thirty days thereafter
 was June 3, 2016.
        4
         Ewing indicated in her § 2254 petition that her state habeas petition was filed April
 26, 2017. That is the date she signed the petition. However, Ewing was represented by
 counsel at the time, who mailed the petition to the Montgomery County Circuit Court,
 which received and filed the petition on April 28, 2017. Thus, Ewing did not file the
 pleading herself as an inmate, and any state rule deeming inmate pleadings to be filed when
 delivered to prison officials for mailing could not apply.
                                              6
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 7 of 26 Pageid#: 496




 limitations resumed from where it left off; the one-year period did not start over

 again. Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000). The thirty-six days

 remaining for Ewing to file a timely federal petition expired on October 15, 2019.

       Ewing’s petition is signed under penalty of perjury, stating that she placed her

 petition in the prison mailing system on October 14, 2019. Respondent asserts that

 Ewing’s petition was not filed until October 16, 2019, one day after the limitation

 period expired, based upon an Affidavit of J. Goode, Captain at Fluvanna

 Correctional Center, attached as Exhibit E to respondent’s brief. ECF No. 11-5.

 Captain Goode states, based upon her review of outgoing legal mail logs, that

 “Ewing sent legal correspondence to the U.S. District Court, Roanoke Division on

 October 16, 2019.” Id. at 1. Although the affidavit references an Enclosure A as a

 copy of the mail log entry, no Enclosure A is attached. Ewing responded by

 reaffirming that she placed the mail in the prison mail on October 14, 2019. She

 attached an exhibit to her response, consisting of a form captioned “Offender Trust

 System—Withdrawal Request,” for legal mail purposes, filled out with the address

 to the Clerk’s Office of the United States District Court in Roanoke, Virginia.

 Ewing’s signature was dated October 14, 2019, and her signature was witnessed by

 Sergeant K. King, also dated October 14, 2019. The second page of Ewing’s exhibit

 was a typewritten statement filled out by Richard Bolden, a mailroom employee at

 Fluvanna Correctional Center, stating that “On 10/14/2019, Offender Jessica Ewing


                                           7
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 8 of 26 Pageid#: 497




 submitted a withdrawal form with attached legal mail, dated 10/14/2019, signed by

 Sgt. King, via the Offender Mailbox for mailing.” ECF No. 14-1 at 2. Bolden then

 indicated that the mail was “processed out” of the institution on October 16, 2019.

       If I accept that Ewing placed her petition in the mail on October 14, 2019,

 then her petition was timely filed in this court. Under the prison mailbox rule, when

 a prisoner, before the expiration of the statute, delivers a habeas petition to prison

 authorities for mailing to the court, the petition is considered timely filed. United

 States v. McNeill, 523 F. App’x 979, 982 (4th Cir. 2013) (unpublished). The

 operative question is not when the mail was “sent” to the court or “processed out”

 of the institution, but when the petition was delivered to the prison mail system.

 Based on the representations of Ewing and Bolden, plus the Offender Trust

 System—Withdrawal Request form signed by Sergeant King on October 14, 2019,

 I find that Ewing’s petition is timely. A “pro se prisoner has no choice but to entrust

 the forwarding of his [petition] to prison authorities whom he cannot control or

 supervise and who may have every incentive to delay.” Houston v. Lack, 487 U.S.

 266, 271 (1988).

       B. Exhaustion and Procedural Default.

       Under the AEDPA, a federal court may not grant a state prisoner habeas relief

 under § 2254 unless she has exhausted available state court remedies. 28 U.S.C.

 § 2254(b)(1)(A).     This simply means that the petitioner must present her


                                           8
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 9 of 26 Pageid#: 498




 constitutional claims to the highest state court before seeking federal habeas relief.

 O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). So long as the claim is fairly and

 properly presented to the highest court, either on direct appeal or in state collateral

 proceedings, then the claim is exhausted. Baker v. Corcoran, 220 F.3d 276, 288 (4th

 Cir. 2000). To meet the exhaustion requirement, the petitioner “must have presented

 to the state court both the operative facts and the controlling legal principles.” Kasi

 v. Angelone, 300 F.3d 487, 501–02 (4th Cir. 2002).5 Failure to do so “deprive[s] the

 state courts of an opportunity to address those claims in the first instance.” Coleman

 v. Thompson, 501 U.S. 722, 732 (1991).

       Closely related to exhaustion is the doctrine of procedural default. If a state

 court dismisses a claim based on failure to follow state procedural rules, that

 procedural default can be an independent and adequate state law ground for

 dismissal of a petitioner’s claim. Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

 Likewise, if a petitioner has not exhausted a claim in the highest state court and

 cannot now do so because of time limits or other adequate and independent state

 procedural bars, the claim is considered simultaneously exhausted and defaulted.

 Coleman, 501 U.S. at 732. Once a claim is procedurally defaulted, a petitioner can

 prevail on her § 2254 claim only if she can show both cause for the default and actual



       5
         I have omitted internal quotation marks, alterations, and citations here and
 throughout this Opinion, unless otherwise noted.
                                           9
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 10 of 26 Pageid#: 499




  prejudice as a result of the claimed federal violations, or if she can demonstrate that

  failure to consider the claims will result in a miscarriage of justice because she is

  actually innocent. Id. at 750.

         Three of Ewing’s claims have not been presented to the Supreme Court of

  Virginia, the state’s highest court, and the time for submitting those claims in

  Virginia has expired. Her direct appeal to the Supreme Court of Virginia had to be

  noted by June 3, 2016, and it was not. See R. Va. Sup. Ct. 5:14(a). Further, Ewing’s

  state habeas was due no later than May 4, 2017. Va. Code Ann. § 8.01-654(A)(2).

  A state habeas petition now would be untimely; further, Ewing would not be allowed

  to submit a successive petition to raise issues that she could have raised in her first

  habeas petition. Va. Code Ann. § 8.01-654(B)(2). Thus, claims 3, 4, and 5 are

  simultaneously exhausted and defaulted. Coleman, 501 U.S. at 732.

         Claims 3 and 4 both allege ineffective assistance of counsel. In claim 3,

  Ewing alleges that counsel failed to subpoena witnesses for her sentencing hearing.

  In claim 4, she alleges that counsel should have filed a motion to change venue. In

  Virginia, ineffective assistance of counsel claims can only be raised for the first time

  in state habeas proceedings.6 Blevins v. Commonwealth, 590 S.E.2d 365, 368 (Va.


         6
            Ewing asserts in her petition that she raised claims 3 and 4 in her appeal to the
  Court of Appeals of Virginia, but in reviewing the state’s complete habeas file, nothing
  alleges a complaint for ineffective assistance of counsel in her direct appeal. Indeed, such
  an argument would have been rejected because such complaints can only be made in the
  first instance in state habeas proceedings. Blevins, 590 S.E.2d at 368. Ewing argued in her
                                              10
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 11 of 26 Pageid#: 500




  2004). Ewing did not allege either claim 3 or claim 4 in her state habeas proceeding,

  and thus, both claims would now be procedurally barred under state law, and

  accordingly, simultaneously exhausted and defaulted for federal habeas purposes.

         Ewing raised claim 5, alleging a violation of due process and abuse of

  discretion in denying the motion for reconsideration of her sentence, in her appeal

  to the Court of Appeals of Virginia. However, she never appealed further to the

  Supreme Court of Virginia, and the time for doing so has long since passed. Because

  Ewing did not present claim 5 to the Supreme Court of Virginia and would now be

  procedurally barred from doing so, this claim is also simultaneously exhausted and

  defaulted.

         Ewing has not alleged any reason, good cause or otherwise, for her procedural

  default of claims 3, 4, and 5. Cause for procedural default requires the existence of

  some objective factor, external to the defense, and not fairly attributable to the

  prisoner. Coleman, 501 U.S. at 756–57. Nothing in the record indicates some

  external impediment that caused Ewing’s failure to raise all her ineffective

  assistance of counsel claims in her state habeas, nor does she give any reason for her

  failure to pursue a direct appeal to the Supreme Court of Virginia for claim 5.




  appeal that the court erred in failing to transfer venue, but that is a different issue from
  ineffective assistance of counsel for failing to request a change of venue.
                                              11
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 12 of 26 Pageid#: 501




        Further, Ewing has not demonstrated the necessary prejudice to overcome

  procedural default. To show such prejudice, a petitioner must show that the error

  worked to her “actual and substantial disadvantage, infecting [the] entire trial with

  error of constitutional dimensions.” United States v. Frady, 456 U.S. 152 170

  (1982). Ewing has not indicated what the witnesses who were not subpoenaed would

  have said that would be different from the other evidence and argument presented

  on her behalf at the sentencing and reconsideration hearings. Moreover, the Court

  of Appeals of Virginia explained why Ewing was not entitled to a venue transfer

  when she planned to plead guilty. There can be no prejudice from counsel’s failure

  to request something that a defendant has no right to receive. Finally, as the Court

  of Appeals of Virginia explained, sentencing a defendant within the range set by the

  legislature is committed to the sound discretion of the court, and there is no due

  process violation or abuse of discretion in imposing a sentence within that range.

        A petitioner must demonstrate both good cause and prejudice to overcome

  procedural default. Ewing has not made either showing. Nor has she alleged or

  shown new evidence of “actual innocence” that would overcome her procedural

  default of claims 3, 4, and 5. Schlup v. Delo, 513 U.S. 298, 316 (1995).

                                          III.

        Ewing’s first two claims of ineffective assistance of counsel were presented

  to the Supreme Court of Virginia and have been exhausted on their merits. Under


                                           12
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 13 of 26 Pageid#: 502




  the AEDPA, a federal habeas court can only grant relief on a state claim, adjudicated

  on the merits in state court, if the state court’s decision was (1) “contrary to, or

  involved an unreasonable application of, clearly established Federal law, as

  determined by the Supreme Court of the United States,” or (2) “was based on an

  unreasonable determination of the facts in light of the evidence presented in the State

  court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A decision is contrary to federal law

  only if it reaches a legal conclusion that is directly opposite to a Supreme Court

  decision or if it reaches the opposite result from the Supreme Court on facts that are

  materially indistinguishable from the Supreme Court case’s facts. Williams v.

  Taylor, 529 U.S. 362, 405 (2000).          A state’s decision is an “unreasonable

  application” of federal law only if the state court’s ruling “was so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Harrington v. Richter, 562

  U.S. 86, 103 (2011). The federal court must presume that the state court’s factual

  findings are correct, and this presumption can be overcome only by “clear and

  convincing evidence.” 28 U.S.C. § 2254(e)(1). The question is not whether a federal

  court believes the state court’s factual findings or legal conclusions are incorrect, but

  whether they are unreasonable, which is “a substantially higher threshold.” Schriro

  v. Landrigan, 550 U.S. 465, 473 (2007).




                                             13
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 14 of 26 Pageid#: 503




        The Supreme Court of Virginia did not issue an opinion when denying

  Ewing’s habeas appeal and finding no error in the judgment. Therefore, on federal

  habeas review the court “looks through” the Supreme Court of Virginia’s order and

  reviews the reasoning of the last reasoned state court opinion, which is the state

  habeas decision of the Montgomery County Circuit Court. Ylst v. Nunnemaker, 501

  U.S. 797, 803 (1991). The deferential standard of review prescribed by § 2254(d)

  applies in reviewing the circuit court habeas decision.

        The state circuit court applied the correct standard, noting that to prevail on a

  claim for ineffective assistance of counsel, a petitioner must show (1) that counsel’s

  performance was so deficient that he was not functioning as counsel guaranteed by

  the Sixth Amendment and (2) that the deficient performance prejudiced the defense.

  Strickland v. Washington, 466 U.S. 668, 87 (1984). The state court held that Ewing

  failed to show deficient performance and did not reach the prejudice inquiry.

        Deficient performance requires a showing that counsel’s performance fell

  below “an objective standard of reasonableness . . . under prevailing professional

  norms.” Id. at 688. The reviewing court must presume that counsel’s significant

  actions and decisions were made in the exercise of reasonable judgment and fell

  within the wide range of reasonable strategy decisions, based on the facts as they

  appeared at the time the decisions were made, and not filtered through “the distorting

  effects of hindsight.” Id. at 689-90. The Strickland standard is “doubly deferential”


                                           14
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 15 of 26 Pageid#: 504




  in the context of a habeas petition, because the deferential standard of review

  required by § 2254 overlaps with the deferential standard under Strickland. Woods

  v. Etherton, 136 S. Ct. 1149, 1151 (2016); Cullen v. Pinholster, 563 U.S. 170, 190

  (2011). In other words, federal courts on habeas review are to give the benefit of the

  doubt to both the state court and the defense attorney. Woods, 136 S. Ct. at 1151.

  For the reasons explained below, I find that the state court’s habeas decision was

  neither factually nor legally unreasonable on either of the ineffective assistance of

  counsel claims raised.

        A. Claim 1 – Advice to Plead Guilty Under Alford.

        A plea of guilty by one who maintains her innocence but wishes to avoid the

  uncertainties of trial is constitutionally permissible so long as the plea is made

  knowingly and voluntarily and is supported by substantial evidence. Alford, 400

  U.S. at 31.    The state court’s determination that Ewing’s plea was knowing,

  voluntary, and supported by substantial evidence is a reasonable determination of

  facts and application of law.

                1. Knowing and Voluntary.

        The state court partially based its determination that her plea was knowing

  and voluntary on the following questions and answers during the plea colloquy on

  February 12, 2015:

                The Court: Do you fully understand each of the charges
                that have been filed against you?
                                           15
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 16 of 26 Pageid#: 505




             Ms. Ewing: Yes I do.

             The Court: Have you discussed these charges and their
             elements with your attorney, Mr. Daniel?

             Ms. Ewing: Yes I have.

             The Court: Do you understand what the Commonwealth
             must prove before you can be found guilty of these two
             charges?

             Ms. Ewing: Yes.

             The Court: Have you had enough time to discuss with Mr.
             Daniel any possible defenses that you may have to these
             two charges?

             Ms. Ewing: Yes.

             The Court: Have you discussed with Mr. Daniel whether
             you should plead not guilty, guilty, or nolo contendere to
             each of these charges?

             Ms. Ewing: Yes.

             The Court: After that discussion, Ms. Ewing, did you
             decide for yourself that you should plead guilty to each of
             these charges?

             Ms. Ewing: Yes.

             The Court: Are you entering your pleas of guilty today
             freely and voluntarily?

             Ms. Ewing: Yes.

             The Court: Are you entering your pleas of guilty to both
             charges because you are, in fact, guilty of each of the
             crimes charged?
                                         16
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 17 of 26 Pageid#: 506




               Ms. Ewing: Yes, regarding the transport charge; No,
               regarding the murder charge.

  Consol. Tr. 12–14. After the Commonwealth’s detailed summary of the evidence,

  the colloquy continued:

               The Court: All right, on the first degree murder charge,
               are you pleading guilty today because this is the
               Commonwealth’s evidence and you do not wish to take
               the risk that you will be found guilty beyond a reasonable
               doubt?

               Ms. Ewing: Yes, your honor.

  Id. at 36. Ewing further acknowledged understanding that there was no agreement

  on sentencing and that the court could impose a sentence up to life in prison for the

  offense; that, by pleading guilty, she waived the right to defend herself and to appeal;

  and that the court was not required to impose a guideline sentence. Id. at 37–41.

  Ewing affirmatively represented that she was “entirely satisfied with the services”

  of her attorney and that no one had made any promises to her to induce her to plead

  guilty. Id. at 38–40. The trial court judge observed Ewing’s demeanor in responding

  to the colloquy. In addition to answering these questions in open court, Ewing

  completed a written questionnaire, providing the same information, which became a

  part of the court’s record in the case.

        At the sentencing hearing on June 1, 2015, Ewing described the events that

  led up to the physical confrontation during which Ewing killed the victim, Ms.


                                            17
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 18 of 26 Pageid#: 507




  Shrestha; Ewing further testified that she panicked and tried to hide the body and

  cover up the crime. Id. at 180–83. Ewing testified that she and trial counsel talked

  “at length” about a jury trial contesting the first-degree murder charges, weighing

  the pros and the cons; she further acknowledged talking to counsel about the

  different range of sentencing options available, depending on the outcome of the

  trial. Id. at 195. In the statement of facts supporting her grounds for ineffective

  assistance, Ewing relates that counsel advised her that a jury could convict her of

  second-degree murder but then sentence her to forty years. Pet. Ex. 1 at 1, ECF No.

  1-1.

         As indicated previously, the issue is not whether the federal court might reach

  a different conclusion from the evidence discussed above, but whether the facts

  determined by the state habeas court are unreasonable. Schriro, 550 U.S. at 473.

  Based on all the above, I cannot say that the state habeas court’s factual

  determination that Ewing’s Alford plea was knowing and voluntary is unreasonable.

         The state habeas court relied upon a longstanding legal policy in Virginia that

  “the truth and accuracy of representations made by an accused as to the adequacy of

  his . . . counsel and the voluntariness of his guilty plea will be considered

  conclusively established by the trial proceedings,” unless the accused offers a valid

  reason why she should be permitted to contradict her prior statements under oath.

  Anderson v. Warden of Powhatan Corr. Ctr., 281 S.E.2d 885, 888 (Va. 1981). This


                                            18
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 19 of 26 Pageid#: 508




  law is consistent with federal law. Blackledge v. Allison, 431 U.S. 63, 73–74 (1977)

  (holding that the defendant’s declarations under oath in open court at a plea hearing

  carry a strong presumption of veracity and, though not completely insurmountable,

  “constitute a formidable barrier in any subsequent collateral proceedings”).

  Accordingly, the state habeas court’s decision that Ewing’s plea was knowing and

  voluntary is not contrary to nor an unreasonable application of federal law.

               2. Supported by Substantial Evidence.

        The validity of Ewing’s plea and the performance of counsel in rendering

  advice also depend upon whether objective evaluation of the evidence, in the light

  most favorable to the government, would support a conviction for the charge to

  which Ewing pled guilty. This requires a brief summary of the unpleasant evidence

  the Commonwealth was prepared to offer at trial.

        There is no dispute that Ewing killed Shrestha. Ewing has admitted this in

  her testimony at the sentencing hearing, Consol. Tr., 180–81, and in Exhibit 1 to her

  § 2254 petition, ECF No. 1-1 at 1. She also called a friend, Kiefer Brown, around

  4:00 a.m. on February 8, 2014, and told him she was in trouble and had done

  something really bad, asking him to help her move the body and clean up the mess.

  Consol. Tr., 16. Less than 24 hours after that, she asked Brown to pick up gasoline

  and help her dump the body and burn it. Id. at 21. On the afternoon of February 8,

  2014, Ewing appeared very agitated and told a friend from her Bible study group,


                                           19
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 20 of 26 Pageid#: 509




  Erika Holub, that she had “killed someone, an EMT who was a good person.” Id. at

  19. Ewing then called her parents and told them she needed a lawyer but was too

  emotional to continue the conversation; she handed the phone to Holub, who told

  Ewing’s mother that Ewing said she had killed someone. Id.

        Ample evidence corroborated Ewing’s statements.           Police found items

  missing from Shrestha’s home in the trunk of Ewing’s car, including Shrestha’s

  wallet and driver’s license, clothing with Shrestha’s name on it, an EMT bag, a blue

  bag with Shrestha’s name containing a blood pressure cuff, a picture of Shrestha and

  her boyfriend that was missing from the wall of Shrestha’s bedroom, and two

  Chateau Morrisette wine glasses from Shrestha’s kitchen.           Forensic testing

  confirmed Ewing’s DNA in trace blood on Shrestha’s kitchen floor, in tissue under

  Shrestha’s fingernails, and on the steering wheel of Shrestha’s car (once it was

  found) in which Shrestha’s body was concealed. Id. at 26, 32.

        Regarding premeditation, the Commonwealth relied on a text message Ewing

  sent to Mary Meinhart at 3:00 a.m. on February 7, 2014 (more than twelve hours

  before Ewing went to Shrestha’s home for dinner), on the brutality of the death, and

  on Ewing’s conduct after the killing. Ewing’s text stated, “tomorrow night is

  worrisome . . . I can’t stop this idea, (sic) it slowly creeped its way to consume my

  black heart. I want to . . . let someone else decide, but I’ve already etched it in

  history.” Id. at 15. Although Ewing had a benign explanation for the text message,


                                           20
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 21 of 26 Pageid#: 510




  a jury would have been free to disregard Ewing’s explanation and draw adverse

  inferences from the text.

        The autopsy revealed blunt force injuries to Shrestha’s head, arms, and legs,

  bruises on her face, and abrasions on her nose, lips, and face. The cause of death

  was ligature strangulation (compression of blood flow to the brain by a foreign

  object pressed against the neck). Shrestha had several ligature marks on the front,

  left, and right side of her neck, along with approximately ten abrasions on the front

  of her neck consistent with clawing to try to remove the object compressing her neck.

  The evidence indicated a prolonged struggle before Shrestha’s death. Id. at 30–31.

        In addition to hiding Shrestha’s body in a sleeping bag and placing it in

  Shrestha’s car, Ewing relocated the car two different times, trying to keep the car

  and body from being found. She asked Brown to help her burn the body, but he

  refused. She also wrote two pages of entries in her journal on February 8, which

  were not very legible in comparison to the rest of her writing, but a document

  examiner verified that the writing was Ewing’s and attempted a translation of entries

  such as: “Gasoline – must be done tonight!” “I can see you putting your [illegible]

  hands around that [illegible] neck;” and “Damn Keifer some friend he f***ing

  won’t even help me move a goddamn body in the middle of [illegible] , friendship

  test failed.” Ewing also called Brown around 1:30 a.m. on February 10, 2014, not

  knowing that he was being interviewed by police at the time, and again asked him


                                           21
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 22 of 26 Pageid#: 511




  to help her move the body and burn it; during that conversation, Ewing referred to

  Shrestha as a “bitch” and a “whore,” and she boasted about moving the body and

  cleaning the scene by herself, since Brown would not help her. Id. at 23–24.

         The evidence relied upon by the Commonwealth and the inferences one can

  reasonably draw from the evidence are sufficient to support a conviction for first-

  degree murder.

                [T]he jury may properly consider the brutality of the
                attack, and whether more than one blow was struck, . . .
                the disparity in size and strength between the defendant
                and the victim, . . . the concealment of the victim’s body,
                . . . and efforts to avoid detection. . . . While none of these
                factors might be sufficient standing alone, in combination
                they are more than enough to support the jury’s finding
                that the killing . . . was not only malicious, but also willful,
                deliberate, and premeditated.

  Epperly v. Commonwealth, 294 S.E.2d 882, 892–93 (Va. 1982); see also, Clozza v.

  Commonwealth, 321 S.E.2d 273, 279 (Va. 1984). In the light most favorable to the

  Commonwealth, the number of blunt force traumatic injuries and the prolonged

  strangulation, the strength disparity between Ewing7 and Shrestha, the efforts to

  conceal the body, the plan to burn the body, and the intense anger expressed towards

  the victim in Ewing’s journal entries and in statements to Brown, when combined,

  could easily support a finding of first-degree murder — even without considering


         7
           Ewing, a former member of the Corps of Cadets at Virginia Tech, was the top-
  scoring female cadet in physical training. In Ewing’s statements to Holub about the killing,
  she said that the victim tried to fight back, but didn’t stand a chance. Consol. Tr., 17, 19.
                                               22
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 23 of 26 Pageid#: 512




  the text message the day before. Premeditation does not require proof that Ewing

  planned the killing before she arrived at Shrestha’s home; a plan to kill may be

  formed only a moment before the fatal act is committed if the accused had time to

  think and intended to kill. Clozza, 321 S.E.2d at 279.

        Because the evidence was sufficient to support a conviction for first-degree

  murder, the state habeas court reasonably concluded that trial counsel’s performance

  was not deficient. Admittedly, if the jury completely believed Ewing’s version of

  the events, a conviction for second-degree murder or even voluntary manslaughter

  might be possible. No attorney has a crystal ball, however, and predicting what

  jurors will decide from a particular case is an educated guess, at best, because of

  each juror’s individual life experiences and the many factors that influence the

  dynamics of juror deliberation. Allison Orr Larsen, Bargaining Inside the Black

  Box, 99 Geo. L. J. 1567, 1581–83 (2011).          Additional factors complicate an

  attorney’s advice in Virginia, because Virginia is one of a very small number of

  states that has jurors determine the sentence a defendant receives. Jurors do not

  receive information about sentencing guideline recommendations, which are often

  lower than the low end of the statutory range of punishment for an offense, and jurors

  have no authority to suspend a portion of the sentence or impose probation, as judges

  routinely do. Nancy J. King & Rosevelt L. Noble, Felony Jury Sentencing in

  Practice: A Three-State Study, 57 Vand. L. Rev. 885, 911–12 (2004).


                                           23
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 24 of 26 Pageid#: 513




        With substantial evidence supporting a possible verdict for first-degree

  murder, a defendant whose actions after Shrestha’s death might inflame the jury, the

  likelihood of a jury sentence exceeding the sentence of a judge without a jury, and a

  sentencing guideline range of 23 years, 2 months, through 38 years, 7 months, for

  first-degree murder and concealment of a body, the state habeas court’s conclusion

  that Ewing failed to prove deficient performance in recommending an Alford plea is

  eminently reasonable.

        B. Claim 2 – Failure to Advise about the Elements of the Offense, Available
           Defenses, and Likelihood of Conviction for Lesser-Included Offenses and
           the Impact on Sentence.

        The state habeas court found that Ewing failed to demonstrate deficient

  performance on this claim, based primarily on the same reasoning relied upon for

  claim 1. Ewing’s current claim that counsel did not advise her of the elements of

  the crime and possible defenses directly contradicts her statements under oath in

  open court at the plea hearing. This factual finding is not unreasonable, based upon

  the colloquy set forth in detail in the prior section. Likewise, reliance on Anderson,

  281 S.E.2d at 888, to preclude Ewing from contradicting her prior statements under

  oath without a valid reason is a reasonable application of federal law. Blackledge,

  431 U.S. at 73–74.

        Ewing’s claim that counsel did not advise her of strengths and weaknesses of

  available defenses and lesser-included offenses is contradicted by her sentencing


                                           24
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 25 of 26 Pageid#: 514




  hearing testimony that she had talked to counsel about the pros and cons of a jury

  trial to fight the first-degree murder charge.     In that same testimony, Ewing

  acknowledged discussing various possible sentencing outcomes after a jury trial..

  Consol. Tr., 195. Most significantly, in the statement of facts supporting her grounds

  for relief, Ewing states that counsel advised her that a jury could convict her of

  second-degree murder and then return a sentencing verdict of forty years. Pet. Ex. 1

  at 1, ECF No. 1-1. The statutory sentencing range for second-degree murder in

  Virginia is five to forty years. Va. Code Ann. § 18.2-32. That outcome is a

  reasonably possible outcome of a jury trial, as is the possibility of a first-degree

  murder conviction and a sentence of life in prison, because the statutory sentencing

  range for first-degree murder is twenty years to life. Va. Code Ann. §§ 18.2-10,

  18.2-32. On its face, Ewing’s statements contradict the claim that counsel did not

  discuss with her the lesser-included offenses and potential sentencing outcomes if

  she chose a trial by jury. The state habeas court’s determination that Ewing failed

  to demonstrate deficient performance here is also reasonable.

        Because the state habeas court’s denial of claims 1 and 2 is neither an

  unreasonable determination of facts nor contrary to nor an unreasonable application

  of federal law, I cannot grant the relief requested and must dismiss Ewing’s petition.




                                           25
Case 7:19-cv-00702-JPJ-PMS Document 16 Filed 09/30/20 Page 26 of 26 Pageid#: 515




                                            IV.

        When issuing a final order adverse to a § 2254 petitioner, the court must issue

  or deny a certificate of appealability. See Fed. R. Gov. § 2254 Cases 11(a). A

  certificate of appealability may issue only if the movant has made a substantial

  showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The movant

  must show that reasonable jurists could debate whether the petition should have been

  resolved in a different manner or that the issues presented were sufficiently weighty

  to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

  338 (2003); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). In the context of a

  procedural ruling, the movant must demonstrate both that the dispositive procedural

  ruling is debatable and that the action states a debatable claim of the denial of a

  constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140–41 (2012).

                                                  V.

        For the reasons stated, I will grant the Motion to Dismiss. I will decline to

  issue a certificate of appealability because Ewing has not made a substantial showing

  of the denial of a constitutional right and reasonable jurists would not find the court’s

  procedural ruling to be debatable or wrong. A separate Final Order will be entered

  herewith.

                                                  DATED: September 30, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge
                                             26
